The defendant Alex Craddock offered to testify in behalf of himself and wife in support of the allegations of their cross-action that *Page 277 
he and his wife, Lucy Craddock, had a parol agreement with Emeline Stewart of purchase of the land in suit, agreeing with Emeline that they would take care of, feed, support, and care for her mother, Adeline Turner, as long as the mother should live, in consideration of the land. The plaintiffs objected to the evidence as being a transaction with a decedent and incompetent under article 3690, R.S. The court overruled the objection, and the witness testified at length concerning a purported parol agreement with Emeline Turner about the acquisition of the land, which is fully shown in the bill of exception. The court qualifies the bill as follows:
"The evidence showed that Adeline was a slave, and during her bondage Emeline Stewart was born, and some of the others who are parties to this suit. Emeline Stewart died prior to the death of her mother. Adeline Turner inherited the whole estate of her illegitimate daughter Emeline Stewart, and, if the other parties to this suit had any interest in the land by inheritance, it was as heirs of Adeline Turner, and not of Emeline Stewart, and the trade between Alex Craddock and Emeline Stewart was not within the inhibition of the statute."
It would appear plainly stated that the court deemed the evidence admissible upon the ground that illegitimate sisters and brothers may not legally inherit from each other. The evidence is clearly inadmissible under the terms of the statute, and it is believed the court erred in admitting it. Article 3690, Vernon's Sayles' Stat.; James v. James,81 Tex. 376, 16 S.W. 1087. Upon the death of Emeline Stewart the title would descend one portion to the mother, and the other portion to the sisters and brother or their descendants. Article 2461, Vernon's Sayles' Stat. And bastard children of the same mother may inherit from each other. Article 2473, Vernon's Sayles' Stat.; Berry v. Powell,47 Tex. Civ. App. 599, 105 S.W. 345; Berry v. Tullis, 105 S.W. 348. Therefore Adeline Turner, the mother, could not have inherited the whole of the land at the death of Emeline Stewart. As the cross-action was only sustainable upon this evidence, and as the judgment was entered on the cross-action the error, it is concluded, was prejudicial and ground for reversal.
Judgment reversed, and cause remanded for another trial.